Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 10/20/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 10/20/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first supporting pillar penetrating the stack structure and disposed around a first side and a second side of the first contact, the first supporting pillar comprising:
a first body portion disposed around the first periphery of the first contact; and
a plurality of first extension portions located on two sides of the first body portion, wherein a length of each of the first extension portions is greater than a width of the first contact, and a first portion of the plurality of first extension portions is disposed around the second side of the first contact”
should be changed to 
“a first supporting pillar penetrating the stack structure and disposed adjacent to a first side and a second side of the first contact, the first supporting pillar comprising:
a first body portion disposed adjacent to side 
a plurality of first extension portions located on two sides of the first body portion, wherein a length of each of the first extension portions is greater than a width of the first contact, and a first portion of the plurality of first extension portions is disposed adjacent to 

This change of “disposed around” being changed to “disposed adjacent to” is made by the examiner throughout the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-XYZ are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20200258901) in view of Kim (US # 20180102314).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Choi teaches a memory device comprising:
a substrate (SUB, see Figs. 1-2);
a stack structure (110) located on the substrate, wherein the stack structure comprises a plurality of conductive layers (103) and a plurality of insulating layers (101) stacked alternately on each other;
a first contact (151, between the two H shapes in Fig. 7D) connected to one of the plurality of conductive layers of the stack structure (see Figs. 6 and 7D); and 
a first supporting pillar (131Ad in Fig. 7D, the upper one of the two H shapes) penetrating the stack structure and disposed adjacent to a first side (bottom of 151A, as shown in Fig. 7D) and a second side (left side, as shown in Fig. 7D) of the first contact, the first supporting pillar comprising:
a first body portion (central portion of H shape) disposed adjacent to side 
a plurality of first extension portions located on two sides of the first body portion (shown extending out from the central portion of the H shape), and a first portion (left-side portion) of the plurality of first extension portions is disposed adjacent to 


Although Choi discloses much of the claimed invention, it does not explicitly teach the memory device wherein a length of each of the first extension portions is greater than a width of the first contact.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Choi graphically depicts a memory device wherein a length of each of the first extension portions is greater than a width of the first contact (a left-side extension of support part 131Ad has a dimension that is greater than a dimension of 151). Although the drawings are not necessarily drawn-to-scale, this claimed feature is obvious especially because the drawings suggest that dimensional relationship. The embodiment depicted suggests that such a dimensional relationship would predictably provide structural support for the multi-tiered memory structure. This structure would have been apparent to a person having ordinary skill in the art in reading the prior art because the existence and benefits of such adjacent supports are well known in the art (see MPEP 2144.01). See also Kim, especially Figs. 3A-3K along with the corresponding text).

Regarding Claim 2, Choi teaches the memory device according to claim 1, further comprising: a second supporting pillar (in Fig. 7D, the lower of the H shapes) penetrating the stack structure and disposed adjacent to 

Regarding Claim 3, Choi teaches the memory device according to claim 2, wherein the first supporting pillar is disposed adjacent to adjacent to 

Regarding Claim 4, Choi teaches the memory device according to claim 2, further comprising:
a second contact (151A) connected to another one of the plurality of conductive layers of the stack structure (Fig. 6 shows different levels interconnected); and
a third supporting pillar (Fig. 5, in the column of region Y shows many pillars 131, and the examiner arbitrarily picks the one that sandwiches pillar 2 between pillars 1 and 3) penetrating the stack structure, wherein the second supporting pillar is located between the first supporting pillar and the third supporting pillar (as arbitrarily defined above), and the second supporting pillar and the third supporting pillar together surround the second contact (see the surrounding geometry of these features shown in the variation of Fig. 7D).

Regarding Claim 5, Choi teaches the memory device according to claim 4, wherein a length of the first portion of the first extension portions (length of left side of H shape) is less than a sum of the width of the first contact and a width of a gap between the first contact and the second contact (shown spaced apart, as claimed).

Regarding Claim 6, Choi teaches the memory device according to claim 4, wherein the second supporting pillar comprises a second body portion (center of H shape) located between the first body portion of the first supporting pillar and a third body portion of the third supporting pillar (shown in Fig. 5).

Regarding Claim 7, Choi teaches the memory device according to claim 4, wherein the second body portion of the second supporting pillar is located between the first contact and the second contact (shown).

Regarding Claim 8, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed shape of the applicant’s device of would perform equally well shaped as disclosed by Choi.

Regarding Claim 9, Choi teaches the memory device according to claim 2, wherein shapes of the first supporting pillar and the second supporting pillar comprise a cross-shape, a T-shape, or a combination thereof (H shape is two T-shapes).

Regarding Claim 10, Choi teaches the memory device according to claim 1, wherein a top surface area of the first supporting pillar is greater than or equal to a top surface area of the first contact (shown and/or suggested).

Regarding Claim 11, Choi teaches a memory device comprising:
a substrate comprising a staircase region and a memory array region, wherein the staircase region comprises a first zone and a second zone;
a stack structure located on the memory array region and the staircase region of the substrate, wherein the stack structure in the memory array region and the first zone of the staircase region comprises a plurality of conductive layers and a plurality of insulating layers stacked alternately on each other, 
and
a plurality of first supporting pillars disposed apart from each other by a non-zero distance at a boundary between the first zone and the second zone and penetrating the stack structure, wherein the plurality of sacrificial layers of the stack structure of the second zone between two adjacent first supporting pillars are in contact with the plurality of conductive layers of the stack structure of the first zone.

Allowable Subject Matter

Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 11, Baek (US # 20200388624) teaches a memory device (see Figs. 72-79 and the corresponding text) comprising: a substrate comprising a staircase region and a memory array region, wherein the staircase region comprises a first zone and a second zone; a stack structure located on the memory array region and the staircase region of the substrate, wherein the stack structure in the memory array region and the first zone of the staircase region comprises a plurality of conductive layers and a plurality of insulating layers stacked alternately on each other, and a plurality of first supporting pillars disposed apart from each other by a non-zero distance at a boundary between the first zone and the second zone and penetrating the stack structure, wherein the plurality of sacrificial layers of the stack structure of the second zone between two adjacent first supporting pillars are in contact with the plurality of conductive layers of the stack structure of the first zone.

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including the stack structure in the second zone of the staircase region comprises a plurality of sacrificial layers and the plurality of insulating layers stacked alternately on each other; and a plurality of first contacts penetrating the stack structure of the second zone and electrically connected to the substrate.

All other claims that are dependent on claim 11 are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899